Order filed September 26, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00093-CV



                       IN RE TRACEY BISHOP, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2003-55818

                                     ORDER

      On February 5, 2014, relator Tracey Bishop filed an amended petition for
writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the judge of 311th
District Court of Harris County to vacate multiple orders in a suit affecting the
parent-child relationship. On April 9, 2014, this court abated this original
proceeding pursuant to Texas Rule of Appellate Procedure 7.2(b) due to the
resignation of the trial court judge who issued the challenged orders.
      In the abatement order, we directed relator to advise this court of the status
of the underlying litigation every thirty days from the date of the order until the
respondent’s successor has informed this court of the action taken upon
reconsideration of the challenged orders. Relator has not filed a status update with
this court since June 9, 2014, nor has this court been informed of any action by
respondent’s successor on the challenged orders.

      Accordingly, we ORDER relator to file a letter with this court within 14
days of the date of this order explaining: (1) the current status of the underlying
litigation; (2) whether the trial court has taken any action on the orders challenged
in this original proceeding; and (3) whether relator presently intends to still seek
relief by a writ of mandamus with respect to any of the challenged orders. If relator
fails to file the letter required by this order, this court will consider dismissal of
this original proceeding on its own motion for want of prosecution.

      This court also will consider an appropriate motion filed by either party to
reinstate or dismiss this original proceeding, as appropriate.



                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                          2